DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Acknowledgement is made of applicant’s priority claim to Korean application serial no. 10-2020-0172096 filed in the Korean Intellectual Property Office on 12/10/2020.  On 12/13/2021, an electronic copy of this document was retrieved by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Drawing Objections
3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the routing line 156 directly connected to the second touch electrode 154e as described in the specification (¶0083).  While ¶0083 states that FIG. 3 shows this in actuality FIG. 3 depicts the routing line(156) directly connected to a first touch electrode(154e)(¶0083) and coupling connected to a second touch electrode(152e)(¶0083).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
4.  	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s), while new matter should be entered:
Claim 6 includes “a routing line in the non-display area and directly connected to the first and second touch electrodes”, however the figures do not depict the routing line directly connected to the second touch electrode.  FIG. 3 depicts the routing line(156) directly connected to a first touch electrode(154e)(¶0083) and coupling connected to a second touch electrode(152e)(¶0083).
Specification Objection
5.	Paragraph 0036 of the specification needs to be amended to include the following change “[t]he auxiliary thin film transistor T4 is turned on in an emission period, and transmits a low potential voltage (i.e., Vref) to a cathode of the light emitting element 120” as FIG. 2 depicts T4 transmitting Vref and not Vss. 
Claim Objections
6.	Claims 15-16 are objected to because of the following informalities:  
	Claim 15 at line 2 needs to change “the same material” to “a same material” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 16 that depends upon claim 15.
Claim 16 at line 2 needs to change “the same material” to “a same material” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 9 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2018/0151838 A1 to Park et al. (“Park”).

    PNG
    media_image1.png
    4216
    2920
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    3642
    3466
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    3424
    5096
    media_image3.png
    Greyscale

	As to claim 1, Park discloses a light emitting display device(100, 200)(FIGs. 1, 4-5; ¶0094) with an integrated touch screen(261, 262)(FIGs. 4-5; ¶¶0094-0096), the light emitting device(100, 200)(FIGs. 1, 4-5; ¶0094) comprising: 
a substrate(101)(FIGs. 1, 4-5; ¶¶0035, 0103) including: 
a display area(A/A)(FIGs. 1, 4-5; ¶0036) in which a plurality of display pixels are disposed (FIGs. 1, 4-5: A/A, 130; ¶¶0036, 0042); and
a non-display area(portion of I/A that overlaps with 120)(FIGs. 1, 5; ¶¶0037, 0042) surrounding the display area(A/A)(FIGs. 1, 4-5: I/A; ¶¶0036-0037); 
an encapsulation film(120)(FIGs. 1, 4-5; ¶¶0042, 0066) covering the display area(A/A)(FIGs. 1, 4-5; ¶0036) and the non-display area(portion of I/A that overlaps with 120)(FIGs. 1, 5; ¶¶0037, 0042) and having: 
a first inorganic encapsulation layer(121)(FIGs. 4-5; ¶0066), 
an organic encapsulation layer(122)(FIGs. 4-5; ¶0066), and 
a second inorganic encapsulation layer(123)(FIGs. 4-5; ¶0066), 
the first inorganic encapsulation layer(121)(FIGs. 4-5; ¶0066), the
organic encapsulation layer(122)(FIGs. 4-5; ¶0066) and the second inorganic encapsulation layer(123)(FIGs. 4-5; ¶0066) being stacked in an order (FIGs. 4-5: 121-123; ¶0066); 
a first touch electrode(a first 261 extending from left to right)(FIG. 4; ¶0095) disposed on the encapsulation film(120)(FIGs. 1, 4-5; ¶¶0042, 0066) and extending in a first direction(from left to right)(FIG. 4: a first 261; ¶0095); 
a second touch electrode(a second 261 extending away from a viewer)(FIG. 4; ¶0095) extending in a second direction(direction away from a viewer)(FIG. 4: a second 261; ¶0095); 
at least one inorganic insulating layer(104 and/or 108)(FIGs. 4-5; ¶¶0052, 0054) disposed on the substrate(101)(FIGs. 1, 4-5; ¶¶0035, 0103); 
a first planarization layer(105-2)(FIGs. 4-5; ¶0058) disposed on the inorganic insulating layer(104 or 108)(FIGs. 4-5; ¶¶0052, 0054); 
a second planarization layer(106)(FIGs. 4-5; ¶0063) disposed on the first planarization layer(105-2)(FIGs. 4-5; ¶0058); and
a hole pattern(portions of 106 filled with 121-122 and 133 in FIG. 5)(FIG. 5; ¶¶0064, 0066) formed in the second planarization layer(106)(FIG. 5; ¶0063), 
wherein the hole pattern(portions of 106 filled with 121-122 and 133 in FIG. 5)(FIGs. 4-5; ¶¶0064, 0066) has the organic encapsulation layer(122)(FIGs. 4-5; ¶0066) therein (FIG. 5; ¶¶0064, 0066 – FIG. 5 depicts 122 within part of the hole pattern {i.e., the portion of portions of 106 filled with 121-122 and 133 in FIG. 5}).

As to claim 9, Park discloses the light emitting display device with an integrated touch screen of claim 1, as applied above.  
Park further discloses wherein the hole pattern(portions of 106 filled with 121-122 and 133 in FIG. 5)(FIG. 5; ¶¶0064, 0066) penetrates the second planarization layer(106)(FIG. 5; ¶0063).

As to claim 17, Park discloses a method of manufacturing a light emitting display device(100, 200)(FIGs. 1, 4-5; ¶¶0035, 0094-0096) with an integrated touch screen(261, 262)(FIGs. 4-5; ¶¶0094-0096), the method (FIGs. 1, 4-5: 100, 200; ¶¶0035, 0094-0096) comprising:
	forming a substrate(101)(FIGs. 1, 4-5; ¶¶0035, 0103) including a display area(A/A)(FIGs. 1, 4-5; ¶0036) in which a plurality of display pixels are disposed (FIGs. 1, 4-5: A/A, 130; ¶¶0036, 0042) and a non-display area(portion of I/A that overlaps with 120)(FIGs. 1, 5; ¶¶0037, 0042) surrounding the display area(A/A)(FIGs. 1, 4-5: I/A; ¶¶0036-0037);
	forming an encapsulation film(120)(FIGs. 1, 4-5; ¶¶0042, 0066) covering the display area(A/A)(FIGs. 1, 4-5; ¶0036) and the non-display area(portion of I/A that overlaps with 120)(FIGs. 1, 5; ¶¶0037, 0042), the encapsulation film(120)(FIGs. 1, 4-5; ¶¶0042, 0066) having a first inorganic encapsulation layer(121)(FIGs. 4-5; ¶0066), an organic encapsulation layer(122)(FIGs. 4-5; ¶0066), and a second inorganic encapsulation layer(123)(FIGs. 4-5; ¶0066) stacked in an order (FIGs. 4-5: 121-123; ¶0066);
	disposing a first touch electrode(a first 261 extending from left to right)(FIG. 4; ¶0095) extending in a first direction(left to right)(FIG. 4: a first 261; ¶0095) and a second touch electrode(a second 261 extending away from a viewer)(FIG. 4; ¶0095) extending in a second direction(direction away from a viewer)(FIG. 4: 261; ¶0095), the first(a first 261 extending from left to right)(FIG. 4; ¶0095) and second touch electrodes(a second 261 extending away from a viewer)(FIG. 4; ¶0095) being formed on the encapsulation film(120)(FIGs. 1, 4-5: first 261 and second 261; ¶¶0042, 0066, 0095);
	disposing at least one inorganic insulating layer(104 and/or 108)(FIGs. 4-5; ¶¶0052, 0054) on the substrate(101)(FIGs. 1, 4-5; ¶¶0035, 0103);
	disposing a first planarization layer(105-2)(FIGs. 4-5; ¶0058) on the inorganic insulating layer(104 or 108)(FIGs. 4-5; ¶¶0052, 0054);
	disposing a second planarization layer(106)(FIGs. 4-5; ¶0063) on the first planarization layer(105-2)(FIGs. 4-5; ¶0058); and
	forming a hole pattern(portions of 106 filled with 121-122 and 133 in FIG. 5)(FIG. 5; ¶¶0064, 0066) in the second planarization layer(106)(FIG. 5; ¶0063),
	wherein the hole pattern(portions of 106 filled with 121-122 and 133 in FIG. 5)(FIGs. 4-5; ¶¶0064, 0066) has the organic encapsulation layer(122)(FIGs. 4-5; ¶0066) therein (FIG. 5; ¶¶0064, 0066 – FIG. 5 depicts 122 within part of the hole pattern {i.e., the portion of portions of 106 filled with 121-122 and 133 in FIG. 5}).

	As to claim 18, Park discloses the method of claim 17, as applied above.  
Park further discloses wherein the hole pattern(portions of 106 filled with 121-122 and 133 in FIG. 5)(FIGs. 4-5; ¶¶0064, 0066) penetrates the second planarization layer(106)(FIG. 5; ¶0063).
Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0151838 A1 to Park et al. (“Park”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2019/0179466 A1 to Kim et al. (“Kim”).
As to claim 2, Park discloses the light emitting display device with an integrated touch screen of claim 1, as applied above.  
Park further discloses further comprising: at least one dam(152)(FIG. 3; ¶0083) disposed in the non-display area(portion of I/A that overlaps with 120)(FIGs. 1, 5; ¶¶0037, 0042).
Park does not expressly disclose at least one dam configured to surround the display area.
Kim discloses at least one dam(121 and/or 122)(FIG. 6; ¶0107) disposed in the non-display area(NDA)(FIG. 6; ¶0107) and configured to surround the display area(DA)(FIG. 6; ¶0107).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park with Kim to provide a light emitting display device that blocks the flow of organic material from spreading to other areas outside an intended area (¶¶0107-0108).
11.	Claims 1-5, 9-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2020/0235338 A1 to Kim et al. (“Kim II”) in view of U.S. Patent Pub. No. 2019/0131379 A1 to Won et al. (“Won”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
        
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	As to claim 1, Kim II discloses a light emitting display device(1)(FIG. 1; ¶0051), the light emitting device(1)(FIG. 1; ¶0051) comprising: 
a substrate(100)(FIG. 1; ¶0051) including: 
a display area(DA)(FIGs. 1, 4; ¶0053) in which a plurality of display pixels(P1, OLED)(FIGs. 1, 3; ¶¶0052-0053, 0069, 0083) are disposed (FIGs. 1, 3: DA, P1, OLED; ¶¶0052-0053, 0069, 0083); and
a non-display area(portion of PA covered by 400)(FIGs. 1, 6; ¶¶0053, 0073) surrounding the display area(DA)(FIGs. 1, 4; ¶0053); 
an encapsulation film(400)(FIGs. 3, 6; ¶0088) covering the display area(DA)(FIGs. 1, 4; ¶0053) and the non-display area(portion of PA covered by 400)(FIGs. 1, 6; ¶¶0053, 0073) and having (FIGs. 3, 6: 400; ¶0088): 
a first inorganic encapsulation layer(410)(FIGs. 3, 6; ¶0088), 
an organic encapsulation layer(420)(FIGs. 3, 6; ¶0088), and 
a second inorganic encapsulation layer(430)(FIGs. 3, 6; ¶0088), 
the first inorganic encapsulation layer(410)(FIGs. 3, 6; ¶0088), the
organic encapsulation layer(420)(FIGs. 3, 6; ¶0088) and the second inorganic encapsulation layer(430)(FIGs. 3, 6; ¶0088) being stacked in an order (FIGs. 3, 6: 410-430; ¶0088); 
at least one inorganic insulating layer(108)(FIG. 3; ¶0081) disposed on the substrate(100)(FIG. 1; ¶0051); 
a first planarization layer(111)(FIG. 3; ¶0084) disposed on the inorganic insulating layer(108)(FIG. 3; ¶0081); 
a second planarization layer(113)(FIG. 3; ¶0084) disposed on the first planarization layer(111)(FIG. 3; ¶0084); and
a hole pattern(portion of 113 filled by 310-330 and 420)(FIG. 3; ¶¶0084-0085, 0088) formed in the second planarization layer(113)(FIG. 3; ¶0084), 
wherein the hole pattern(portion of 113 filled by 310-330 and 420)(FIG. 3; ¶¶0084-0085, 0088) has the organic encapsulation layer(420)(FIG. 3; ¶0088) therein (FIG. 3: portion of 113 filled by 310-330 and 420; ¶¶0084-0085, 0088).
Kim II does not expressly disclose a light emitting display device with an integrated touch screen; a first touch electrode disposed on the encapsulation film and extending in a first direction; a second touch electrode extending in a second direction.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Won discloses a light emitting display device with an integrated touch screen (FIGs. 1-2, 6; ¶¶0043-0044); a first touch electrode(a first TE1 in a first row)(FIGs. 5-6: BE; ¶¶0107, 0110, 0114) disposed on the encapsulation film(300)(FIG. 6; ¶0108) and extending in a first direction(left to right)(FIGs. 5-6: a first TE1: BE; ¶¶0107, 0110, 0114); a second touch electrode(a first TE2 in a first column or a second TE1 in a first row)(FIGs. 5-6; ¶¶0107, 0114) extending in a second direction(away from a viewer)(FIGs. 5-6: a first TE2 in a first column or a second TE1 in a first row; ¶¶0107, 0114 – a first TE2in a first column extends left to right as well as a direction away from a viewer).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim II with Won to provide a light emitting display device that allows a user to interact with displayed content.

As to claim 2, Kim II and Won teach the light emitting display device with an integrated touch screen of claim 1, as applied above.
Kim II further discloses further comprising: at least one dam(212, 214, 230)(FIG. 6; ¶¶0094-0095) disposed in the non-display area(portion of PA covered by 400)(FIGs. 1, 6: 212, 214, 230, PA; ¶¶0053, 0073, 0094-0095) and configured to surround the display area(DA)(FIGs. 1, 4, 6: 212, 214, 230; ¶¶0053, 0094-0095).

As to claim 3, Kim II and Won teach the light emitting display device with an integrated touch screen of claim 2, as applied above.
Kim II further discloses wherein the at least one dam(212, 214, 230)(FIGs. 4, 6; ¶¶0094-0095) is located closer to the display area(DA)(FIGs. 1, 4; ¶0053) than the hole pattern(portion of 113 filled by 310-330 and 420)(FIG. 3; ¶¶0084-0085, 0088).

As to claim 4, Kim II and Won teach the light emitting display device with an integrated touch screen of claim 3, as applied above.
Won further discloses further comprising: a touch pad(PAD)(FIG. 6; ¶0094) in the non-display area(portion of PA covered by 400)(FIGs. 1, 6; ¶¶0053, 0073) and configured to transmit a signal to the first(a first TE1 in a first row)(FIGs. 5-6: 181, PAD, TL1; ¶¶0107, 0114, 0117) and second touch electrodes(a second TE1 in a first row)(FIGs. 5-6: 181, PAD, TL1; ¶¶0107, 0114, 0117).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim II with Won to provide a light emitting display device with an integrated touch screen that prevents the detection of ghost touches and that allows for the detection of multiple simultaneous touches (see e.g., ¶0116, especially – “mutual capacitance”).

As to claim 5, Kim II and Won teach the light emitting display device with an integrated touch screen of claim 4, as applied above.
Won further discloses further comprising: a link line(BE or connection between 181 and pad)(FIG. 6; ¶¶0107, 0117) electrically connected to the touch pad(PAD)(FIG. 6: BE or connection between 181 and pad; ¶¶0107, 0117, 0118). 
The motivation to combine Won’s further teachings is for the same reasoning set forth above for claim 1.

As to claim 9, Kim II and Won teach the light emitting display device with an integrated touch screen of claim 1, as applied above.  
Kim II further discloses wherein the hole pattern(portion of 113 filled by 310-330 and 420)(FIG. 3; ¶¶0084-0085, 0088) penetrates the second planarization layer(113)(FIG. 3; ¶0084).

As to claim 10, Kim II and Won teach the light emitting display device with an integrated touch screen of claim 9, as applied above. 
Kim II further discloses electrically connecting the thin film transistor(T1)(FIG. 3; ¶¶0067, 0084) and the light emitting element(OLED)(FIG. 3; ¶¶0067, 0084).
Won further discloses wherein the hole pattern(portions of 240 & 260 filled by 251-253, 260 & 310 in FIG. 6)(FIG. 6; ¶¶0064, 0084, 0086) is concavely formed in the first planarization layer(240)(FIG. 6; ¶0084).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim II with Won (i.e., to modify Kim II’s hole pattern so that it extends into the first planarization layer) to provide a light emitting display device with an integrated touch screen that minimizes signal delay between the light emitting element and the thin film transistor by lowing the resistance between these two components (i.e., by placing an electrical connection directly between these two elements).

As to claim 11, Kim II and Won teach the light emitting display device with an integrated touch screen of claim 10, as applied above.  
Kim II and Won further teach wherein the first inorganic encapsulation layer(Kim: FIGs. 3, 6: 410; ¶0088) is located between the hole pattern(Kim: FIG. 3: portion of 113 filled by 310-330 and 420; ¶¶0084-0085, 0088; Won: FIG. 6: portions of 240 & 260 filled by 251-253, 260 & 310 in FIG. 6; ¶¶0064, 0084, 0086) and the organic encapsulation layer (Kim: FIGs. 3, 6: 420; ¶0088).
The motivation to combine Won’s further teachings is set forth above for claim 10.

As to claim 17, Kim II discloses a method of manufacturing a light emitting display device(1)(FIGs. 1, 3-4 and 6; ¶¶0051, 0069, 0084-0085, 0088 and 0094), the method (FIGs. 1, 3-4 and 6: 1; ¶¶0051, 0069, 0084-0085, 0088 and 0094) comprising:
	forming a substrate(100)(FIG. 1; ¶0051) including a display area(DA)(FIGs. 1, 4; ¶0053) in which a plurality of display pixels(P1, OLED)(FIGs. 1, 3; ¶¶0052-0053, 0069, 0083) are disposed (FIGs. 1, 3: DA, P1, OLED; ¶¶0052-0053, 0069, 0083) and a non-display area(portion of PA covered by 400)(FIGs. 1, 6; ¶¶0053, 0073) surrounding the display area(DA)(FIGs. 1, 4; ¶0053);
	forming an encapsulation film(400)(FIGs. 3, 6; ¶0088) covering the display area(DA)(FIGs. 1, 4; ¶0053) and the non-display area(portion of PA covered by 400)(FIGs. 1, 6; ¶¶0053, 0073), the encapsulation film(400)(FIGs. 3, 6; ¶0088) having (FIGs. 3, 6: 400; ¶0088) a first inorganic encapsulation layer(410)(FIGs. 3, 6; ¶0088), an organic encapsulation layer(420)(FIGs. 3, 6; ¶0088), and a second inorganic encapsulation layer(430)(FIGs. 3, 6; ¶0088) stacked in an order (FIGs. 3, 6: 410-430; ¶0088);
	disposing at least one inorganic insulating layer(108)(FIG. 3; ¶0081) on the substrate(100)(FIG. 1; ¶0051);
	disposing a first planarization layer(111)(FIG. 3; ¶0084) on the inorganic insulating layer(108)(FIG. 3; ¶0081);
	disposing a second planarization layer(113)(FIG. 3; ¶0084) on the first planarization layer(111)(FIG. 3; ¶0084); and
	forming a hole pattern(portion of 113 filled by 310-330 and 420)(FIG. 3; ¶¶0084-0085, 0088) in the second planarization layer(113)(FIG. 3; ¶0084),
	wherein the hole pattern(portion of 113 filled by 310-330 and 420)(FIG. 3; ¶¶0084-0085, 0088) has the organic encapsulation layer(420)(FIG. 3; ¶0088)  therein (FIG. 3: portion of 113 filled by 310-330 and 420; ¶¶0084-0085, 0088).
	Kim II does not expressly disclose a light emitting display device with an integrated touch screen; disposing a first touch electrode extending in a first direction and a second touch electrode extending in a second direction, the first and second touch electrodes being formed on the encapsulation film.
	Won discloses a light emitting display device with an integrated touch screen (FIGs. 1-2, 6; ¶¶0043-0044); disposing a first touch electrode(a first TE1 in a first row)(FIGs. 5-6: BE; ¶¶0107, 0110, 0114) extending in a first direction(a first TE1 in a first row)(FIGs. 5-6: BE; ¶¶0107, 0110, 0114) and a second touch electrode(a first TE2 in a first column or a second TE1 in a first row)(FIGs. 5-6; ¶¶0107, 0114) extending in a second direction(away from a viewer)(FIGs. 5-6: a first TE2 in a first column or a second TE1 in a first row; ¶¶0107, 0114 – a first TE2 in a first column extends left to right as well as a direction away from a viewer), the first(a first TE1 in a first row)(FIGs. 5-6: BE; ¶¶0107, 0110, 0114) and second touch electrodes(a first TE2 in a first column or a second TE1 in a first row)(FIGs. 5-6; ¶¶0107, 0114) being formed on the encapsulation film(300)(FIG. 6: a first TE1 in a first row; a first TE2 in a first column is a first column or a second TE1 in a first row; FIGs. 5-6; ¶¶0107-0108, 0110, 0114).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim II with Won to provide a method of manufacturing a light emitting display device in which the device allows a user to interact with displayed content.

As to claim 18, Kim II and Won teach the method of claim 17, as applied
above.
Kim II further discloses wherein the hole pattern(portion of 113 filled by 310-330 and 420)(FIG. 3; ¶¶0084-0085, 0088) penetrates the second planarization layer(113)(FIG. 3; ¶0084).

As to claim 19, Kim II and Won teach the method of claim 18, as applied
above.
Won further discloses wherein the hole pattern(portions of 240 & 260 filled by 251-253, 260 & 310 in FIG. 6)(FIG. 6; ¶¶0064, 0084, 0086) is concavely formed in the first planarization layer(240)(FIG. 6; ¶0084).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim II with Won (i.e., to modify Kim II’s hole pattern so that it extends into the first planarization layer) to provide a method of manufacturing a light emitting display device in which the device minimizes signal delay between the light emitting element and the thin film transistor by lowing the resistance between these two components (i.e., by placing an electrical connection directly between these two elements).

As to claim 20, Kim II and Won teach the method of claim 19, as applied above.  
Kim II and Won further teach wherein the first inorganic encapsulation layer(Kim: FIGs. 3, 6: 410; ¶0088) is located between the hole pattern (Kim: FIG. 3: portion of 113 filled by 310-330 and 420; ¶¶0084-0085, 0088; Won: FIG. 6: portions of 240 & 260 filled by 251-253, 260 & 310 in FIG. 6; ¶¶0064, 0084, 0086) and the organic encapsulation layer (Kim: FIGs. 3, 6: 420; ¶0088).
The motivation to combine Won’s further teachings is set forth above for claim 19.
12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2020/0235338 A1 to Kim et al. (“Kim II”) in view of U.S. Patent Pub. No. 2019/0131379 A1 to Won et al. (“Won”) as applied to claim 5 above, in view of China Patent Pub. No. 108563373 A to Ye.
As to claim 6, Kim II and Won teach the light emitting display device with an integrated touch screen of claim 5, as applied above.
Won further discloses further comprising: a routing line(TL1)(FIG. 6; ¶0117) in the non-display area(portion of PA covered by 400)(FIGs. 1, 6; ¶¶0053, 0073) and directly connected to the first touch electrode(first TE1 in a first row)(FIGs. 5-6; ¶0117) and coupling connected to the second touch electrodes(second TE1 in a first row)(FIGs. 5-6; ¶0117).
The motivation to combine Won’s further teachings is for the same reasoning set forth above for claim 4.
Kim II and Won do not expressly disclose a routing line directly connected to the first and second touch electrodes.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Ye discloses a routing line(1 and branch that directly connects to T1 and T2)(FIG. 3; p 5, ¶¶3-4) directly connected to the first(T1)(FIG. 3; p 5, ¶¶3-4) and second touch electrodes(T2)(FIG. 3; p 5, ¶¶3-4).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim II and Won with Ye to provide to light emitting display device with an integrated touch screen that reduces the amount of wiring needed to drive adjacent rows of capacitive touch electrodes.
13.	Claims 7-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2020/0235338 A1 to Kim et al. (“Kim II”) in view of U.S. Patent Pub. No. 2019/0131379 A1 to Won et al. (“Won”) in view of China Patent Pub. No. 108563373 A to Ye as applied to claim 6 above, in view of U.S. Patent Pub. No. 2018/0323240 A1 to Won et al. (“Won II”).
As to claim 7, Kim II, Yi and Won teach the light emitting display device with an integrated touch screen of claim 6, as applied above.
Kim II, Won and Ye do not expressly disclose further comprising: a link line-routing line connection unit which is between the touch pad and the hole pattern and in which the link line and the routing line are in contact.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Won II discloses further comprising: a link line-routing line connection unit(161)(FIG. 3; ¶0060) which is between the touch pad(170; portion of 172 that directly contacts 174)(FIG. 3; ¶0056) and a hole pattern(hole between 128s)(FIG. 3; ¶0035) in which the link line1(172)(FIG. 3; ¶0058) and the routing line(163)(FIG. 3; ¶0060) are in contact (FIG. 3: 161, 163, 172; ¶¶0058, 0060).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim II, Won and Ye with Won II to provide to light emitting display device with an integrated touch screen that has routing line that lower resistance and multiple paths for the signal to travel to the touch electrodes to allow the device to still function even if one path is broken (see e.g., ¶0054). 
Kim II, Won, Ye and Won II teach further comprising: a link line-routing line connection unit which is between the touch pad and the hole pattern (Kim II: FIG. 3: portion of 113 filled by 310-330 and 420; ¶¶0084-0085, 0088; Won: FIG. 6: PAD, TL1; ¶¶0094, 0117; Ye: FIG. 3: 1 and branch that directly connects to T1 and T2; p 5, ¶¶3-4; Won II: FIG. 3: 128s, 161, 170, portion of 172 that directly contacts 174; ¶¶0035, 0056, 0060).
The motivation to combine each of Won and Ye is set forth above for claim 6. 

As to claim 8, Kim II, Won, Ye and Won II teach the light emitting display device with an integrated touch screen of claim 7, as applied above.
Kim II, Won, Ye and Won II wherein the hole pattern is located between the dam and the link line-routing line connection unit  (Kim II: FIGs. 1, 3-4, 6: portion of 113 filled by 310-330 and 420, 212, 214, 230; ¶¶0053, 0084-0085, 0088, 0094-0095; Won II: FIG. 3: 161: ¶0060 – at least one dam {Kim: FIGs. 4, 6: 212, 214, 230} surrounds the display area, the at least one dam {Kim: FIGs. 4, 6: 212, 214, 230} is to the right of the hole portion {Kim: FIG. 3: portion of 113 filled by 310-330 and 420} while the link-line routing line connection unit {Won II: FIG. 3: 161: ¶0060} is to the left of the hole portion {Kim: FIG. 3: portion of 113 filled by 310-330 and 420}.).

As to claim 12, Kim II, Won, Ye and Won II teach the light emitting display device with an integrated touch screen of claim 8, as applied above.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 
Kim II further discloses further comprising: a light emitting element(OLED)(FIGs. 1-3; ¶¶0052-0053, 0069, 0083) in the display area(DA)(FIGs. 1, 4; ¶0053); and a thin film transistor(T1)(FIGs. 2-3; ¶¶0067, 0077) electrically connected to the light emitting element(OLED)(FIGs. 1-3; ¶¶0052-0053, 0069, 0083).

As to claim 13, Kim II, Won, Ye and Won II teach the light emitting display device with an integrated touch screen of claim 12, as applied above.
Kim II further discloses wherein the first planarization layer(111)(FIG. 3; ¶0084) covers the thin film transistor(T1)(FIG. 3; ¶0077).

As to claim 14, Kim II, Won, Ye and Won II teach the light emitting display device with an integrated touch screen of claim 13, as applied above.
Won II further discloses wherein the link line(172)(FIG. 3; ¶0058) includes a first link line(a first layer of 172)(FIG. 3; ¶0064, especially – “the lower pad 172 is formed in a single layer or in multiple layers…having good conductivity”) and a second link line(a second layer of 172)(FIG. 3; ¶0064, especially – “the lower pad 172 is formed in a single layer or in multiple layers…having good conductivity”).
The motivation to combine Won’s additional teachings is for the same reasoning set forth above for claim 7.

As to claim 15, Kim II, Won, Ye and Won II teach the light emitting display device with an integrated touch screen of claim 14, as applied above.
Won discloses a drain electrode(214)(FIG. 6; ¶0082) of the thin film transistor(210)(FIG. 6; ¶0145) formed of titanium (FIG. 6: 214; ¶0082)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim II, Won, Ye and Won II with Won’s further teachings to provide to light emitting display device with an integrated touch screen that lasts longer by having the thin film transistor’s drain electrode made from a corrosion resistant material.
Won II further discloses wherein the first link line(a first layer of 172)(FIG. 3; ¶0064, especially – “the lower pad 172 is formed in a single layer or in multiple layers…having good conductivity”) is formed of titanium (FIG. 3: first layer of 172; ¶0064).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim II, Won and Ye with Won II to provide to light emitting display device with an integrated touch screen that lasts longer by having the first link line made from a corrosion resistant material.
Kim II, Won, Ye and Won II teach wherein the first link line is formed of the same material as a drain electrode of the thin film transistor (Won: FIG. 6: 210, 214; ¶¶0082, 0145).

As to claim 16, Kim II, Won, Ye and Won II teach the light emitting display device with an integrated touch screen of claim 15, as applied above.
Kim II further discloses electrically connecting the thin film transistor(T1)(FIG. 3; ¶¶0067, 0084) and the light emitting element(OLED)(FIG. 3; ¶¶0067, 0084).
Won discloses a pixel connection electrode(251)(FIG. 6; ¶0087) connecting the thin film transistor(210)(FIG. 6; ¶0087) and the light emitting element2(252)(FIG. 6; ¶0089) is formed of aluminum (FIG. 6: 251; ¶0087).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim II, Won and Ye with Won II’s further teachings to provide to light emitting display device with an integrated touch screen that lasts longer by having an electrical connection between the thin film transistor and the light emitting element that is corrosion resistant.
Won II further discloses wherein second first link line(a second layer of 172)(FIG. 3; ¶0064) is formed of aluminum (FIG. 3: second layer of 172; ¶0064).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim II, Won and Ye with Won II’s further teachings to provide to light emitting display device with an integrated touch screen that lasts longer by having the second link line made from a corrosion resistant material.
Kim II, Won, Ye and Won II teach wherein the second link line is formed of the same material as a pixel connection electrode connecting the thin film transistor and the light emitting element (Kim II: FIG. 3: T1, OLED; ¶¶0067, 0084; Won: FIG. 6: 210, 251-252; ¶¶0087, 0089; Won II further discloses wherein second first link line(a first layer of 172)(FIG. 3; ¶0064, especially – “the lower pad 172 is formed in a single layer or in multiple layers…having good conductivity”) is formed of aluminum (Won II: FIG. 3: second layer of 172; ¶0064).
Other Relevant Prior Art
14.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2019/0334120 A1 to Seo et al. discloses at least one dam(DMP)(FIG. 4A; ¶¶0095-0096) disposed in the non-display area(NDA)(FIG. 2; ¶0048) and configured to surround the display area(DA)(FIG. 2; ¶0048).

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2019/0129551 A1 to Lee et al. discloses touch sensing routing lines(TLs, TLd)(FIGs. 14, 18; ¶¶0158, 0221) connected to touch electrodes(TEs, TEd)(FIGs. 14, 18; ¶0215) to touchpads(TPs, TPd)(FIGs. 14, 18; ¶0215).
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: examiner is interpreting different here than in claim 5; Won II discloses link line (FIG. 3: 172; ¶0058) electrically connected to the touch pad(170; portion of 172 that directly contacts 174)(FIG. 3: ¶¶0048, 0055).
        2 Note: examiner is interpreting light emitting element more narrowly here than in claim 12.